Exhibit 10.3

 

SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

This SECOND AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) dated
as of May 15, 2013 is by and between MMG-26 LLC, a Delaware limited liability
company (“Seller”), and CWI CHELSEA HOTEL, LLC, an Delaware limited liability
company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of April 16, 2013; (as amended by that certain First
Amendment to Agreement of Purchase and Sale (the “First Amendment”) dated as of
May 10, 2013, as so amended and as the same may be further amended, modified or
supplemented, the “Contract”; all capitalized terms used but not defined herein
shall have the meanings set forth in the Contract); and

 

WHEREAS, Seller and Purchaser agreed to further amend the Contract in accordance
with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.         The definition of “Due Diligence Period” in Exhibit A of the Contract
(and as amended pursuant to the First Amendment) is hereby deleted in its
entirety and replaced with the following text:  ““Due Diligence Period” shall
mean a period of time commencing on the Effective Date and ending at 5:00 PM,
Eastern Time, on May 24, 2013.”

 

2.         Pursuant to the Section 3(b) of the First Amendment, (a) although
Seller’s counsel has not yet received the EBI Report (and Seller hereby reserves
its right to hereafter elect to deliver the EBI Report to Purchaser), Seller has
currently elected not to deliver the EBI Report to Purchaser but to provide
Purchaser the opportunity to conduct, at Purchaser’s sole cost and expense,
Purchaser’s Testing, the scope of which testing shall not exceed the limits of
the testing provided for in the Scope of Work and which Purchaser’s Testing
shall be conducted by React Environmental Professional Services Group, Inc. and
subject to the requirements, limitations and obligations set forth in Sections
1.3(b) of the Contract (but not including subclauses (v) and (vi) contained
therein) and Section 1.3(c) of the Contract and (b) pursuant to clause (iii) of
Section 3(b) of the First Amendment, Purchaser has elected to conduct
Purchaser’s Testing prior to the expiration of the Due Diligence Period.

 

3.         Except as modified hereby, the Contract shall remain in full force
and effect, and as modified hereby, the Contract is ratified and confirmed in
all respects.

 

4.         Seller and Purchaser each hereby represents and warrants that it has
full right, power and authority to enter into this Amendment and that the person
executing this Amendment on behalf of Seller and Purchaser, respectively, is
duly authorized to do so.

 


 

5.         This Amendment may be executed in one or more counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute one and the same instrument.  An executed facsimile or .pdf of this
Amendment may be relied upon as having, and shall be deemed to have, the same
force and effect as an original.

 

6.         This Amendment, and all questions of interpretation hereof and all
controversies hereunder, shall be construed in accordance with and governed by
the laws of the State of New York (without reference to principles of conflict
of laws).

 

[NO FURTHER TEXT ON THIS PAGE]

 

2


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first above written.

 

 

SELLER:

 

 

 

MMG-26 LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/Robert A. Indeglia Jr.

 

 

Name: Robert A. Indeglia Jr.

 

 

Title: Managing Member and Chief Executive Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

CWI CHELSEA HOTEL, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title: President and Chief Executive Officer

 